DETAILED ACTION
Claims 1-6 are pending.
Claims 1-6 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 7-8, is amended to recite “and both surfaces of the connected assembly in the plan view are exposed to the outside”. However, the specification only discloses “the main surfaces of the plurality of nanocrystalline pieces exposed to the outside of the connected assembly” (Specification, [0012]), without requiring the orientation of surfaces in the plan view (emphasis added).
Furthermore, the disclosure from the specification of “the main surfaces of the plurality of nanocrystalline pieces exposed to the outside of the connected assembly” is already recited in claim 1, line 5.
Regarding dependent claims 2-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, recites a phrase “the main surfaces … are arranged …”, while claim 1, lines 3-4, recites “having a main surface”. To ensure proper use of singularity and plurality, it is suggested to amend the phrase to “the main surface … is arranged …”.

Claim 1, line 8 recites a phrase “both surfaces”. However, it is unclear what are the two surfaces referred to in the phrase, i.e., main surfaces of the plurality of nanocrystalline pieces, or the main surface and the end surface of the plurality of nanocrystalline pieces. The examiner interprets the phrase refers to main surfaces of the plurality of nanocrystalline pieces according to p. [0012] of Specification. 

Regarding dependent claims 2-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Liao et al., Facile fabrication of Ti supported CuO film composed of bamboo-leaf-like nanosheets and their high catalytic performance in the oxidative degradation of methylene blue with hydrogen peroxide, Applied Catalysis A: General, 2015, 491, 94-99, (Liao).
Regarding claim 1, Liao discloses a nanostructured CuO film composed of bamboo-leaf-like nanosheets (Liao, page 95, left column, 2nd paragraph), i.e. randomly aggregated CuO nanosheets which look very much like bamboo leaves (Liao, page 96, left column, Fig.2 and bottom paragraph). Specifically, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate (i.e., Ti substrate is not considered as part of the film) (Liao, page 5, right column). The CuO bamboo-leaf-like nanosheets have the crystalline structure of face-centered cubic phase of CuO (Liao, page 95, right column, section Results and Discussion, 1st paragraph). These read upon the claimed limitation “A film-shaped composite of nanocrystal, characterized in that the film-shaped composite of nanocrystal consists of a film-shaped connected assembly in which a plurality of nanocrystalline pieces each having a flake-shaped form”. 

    PNG
    media_image1.png
    1027
    439
    media_image1.png
    Greyscale

Liao further discloses the CuO bamboo-leaf-like nanosheets have “a main surface and an end surface are connected to each other, the main surfaces of the plurality of nanocrystalline pieces exposed to the outside of the connected assembly are arranged so as to form gaps therebetween” (Liao, page 96, Fig.2.(b), also shown above), which also reads upon “both surfaces (i.e. main surfaces) of the connected assembly in the plan view are exposed to the outside”. 
Specifically, in Fig.2.(b) of Liao, the side surfaces of the CuO bamboo-leaf-like nanosheets read upon a main surface/the main surfaces, and the bottom of the CuO bamboo-leaf-like nanosheets, where the CuO bamboo-leaf-like nanosheets connect to the Ti substrate reads upon an end surface.

Liao further discloses CuO film of the dimension of 12x5cm (Liao, page 95, section 2.4 Catalytic performance testing, lines 1-4), i.e. 12x5cm=60cm2=6000mm2, which reads upon the claimed limitation of “and the connected assembly has a plan view area of 1 mm2 or more”.

Regarding claim 2, Liao further discloses each of the aggregated CuO nanosheets with a typical thickness of ca. 10 nm and a mean length of ca. 500 nm (Liao, page 96, left column, bottom paragraph), which means the minimum size of the main surface would necessarily be 50 times the thickness (i.e., 500nm/10nm=50), which fall within the claimed ranges of the thickness and the minimum size of the main surface each of the nanocrystalline pieces.

Regarding claim 3, Liao further discloses wherein the CuO film having a dimension of 12x5cm (i.e., 60cm2; 6000mm2) (Liao, page 95, lines spanning from left to right column), which falls within the claimed range of the plane view area of the thin-film-like composite.

Regarding claim 4, Liao further discloses the BET surface of the nanostructured CuO film being 60.9 m2/g(CuO) (Liao, page 97, right column, lines 13-14), which falls within the claimed range of the specific surface area of the thin-film-like composite. 

Regarding claim 6, Liao further discloses a piece of 5X12cm Ti sheet was used as a support (i.e., for the CuO film) (Liao, page 95, section 2.2. Synthesis). 
Liao further discloses SEM images of Ti supported CuO film, indicating that the CuO film is formed on the surface of the Ti sheet (i.e., formed on a boundary plane of the support base) (Liao, page 96, left column, Fig. 2.).

Furthermore, the recitation in the claim that “for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use, and given that Liao discloses a Ti sheet (i.e., a support base) as presently claimed, it is clear that the support base of Liao would be capable of performing the intended use, i.e. for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of Hideki et al., JP2013240756A (Hideki) (provided in IDS received on 09/06/2019).
The examiner has provided a new machine translation of Hideki JP2013240756A in the Office Action mailed on 02/09/2022. The new machine translation is only provided for completeness of the record and does not change the rejection of record. The citation of the prior art in this rejection refers to the new machine translation.

Regarding claim 5, Liao discloses a thin-film-like composite of claim 1. Liao further discloses the nanocrystalline pieces contain copper oxide (page 95, left column, line 3). Liao further discloses that shape-anisotropic nanocatalysts with more edges, corners and faces can provide more site for catalytic reaction, which will exhibit much higher catalytic performance.
Liao does not explicitly disclose “wherein: the plurality of nanocrystalline pieces contain copper oxide; and when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the film-shaped composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more”.
With respect to the differences, Hideki discloses nano single crystal CuO for catalytic applications (Hideki, page 7, 1st paragraph, lines 1-2), when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the thin-film-like composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more (Hideki, page 14, Fig. 16).
As Hideki expressly teaches, the catalytic activity of CuO of such X-ray diffraction spectrum is high, as such CuO has (001) crystalline plane, which is the catalytically active surface (Hideki, page 9, 4th paragraph and page 14, Fig. 16).
Hideki is analogous art, as Hideki is drawn to a nanocrystalline CuO for catalytic applications.
In light of the motivation of preparing nano crystalline CuO, when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the thin-film-like composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more, as disclosed by Hideki, it therefore would have been obvious to one of ordinary skill in the art to prepare CuO with such X-ray diffraction spectrum, in Liao, in order to increase the amount of catalytically active surface and thus improve the catalytic activity of CuO, and thereby arrive at the claimed invention.
Response to Arguments
In response to the amended claims 1 and 6, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

Applicant primarily argues:
“Liao discloses, "the CuO layer has been successfully deposited on the Ti substrate" (please see 3. Results and discussion in page 95) and "the CuO layer is tightly attached to the Ti substrate. Even an ultrasonic treatment of 60 min cannot detach the CuO layer from Ti substrate, indicating the as-prepared Ti supported CuO film is very stable" (please see page 96 right column). From above, in Liao, the CuO layer and the Ti substrate are integrated. The Ti substrate should be considered as a part of the film.”

Remarks, p. 5-6

The Examiner respectfully traverses as follows:
Firstly, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate (Liao, page 95, Fig. 1; page 96, Fig. 2), wherein the randomly aggregated CuO (i.e. not both the randomly aggregated CuO and the Ti substrate) in Liao corresponds to the claimed film-shaped connected assembly without a base material.
Secondly, the CuO film of Liao is recognized to be a separate component from the Ti substrate, as it is disclosed as “Ti sheet supported CuO film” (Liao, page 95, section 2.2); and furthermore, Fig. 1 of Liao shows that the composition of CuO film consists of CuO phase alone (Liao, page 95, Fig. 5). Therefore, even if the Ti substrate and the CuO film might be attached, the fact remains, Ti substrate and the CuO film in Liao are distinct from each other.


Applicant further argues:
“On the other hand, in claim 1 as amended, of the present application, the film-shaped composite of nanocrystal consists of a film-shaped connected assembly, wherein both surfaces of the connected assembly in the plan view are exposed to the outside (of the film-shaped connected assembly).”

Remarks, p. 7

The Examiner respectfully traverses as follows:
According to examiner’s interpretation of the amended claim 1, in view of the 35 U.S.C. 112(b) issues as set forth above, Hideki would still meet the amended claim 1, including the film-shaped composite of nanocrystal consists of a film-shaped connected assembly, wherein both surfaces of the connected assembly in the plan view are exposed to the outside (of the film-shaped connected assembly), as set forth above in page 7 of this Office Action. 
Liao further discloses the CuO bamboo-leaf-like nanosheets have in Fig. 2.(b) (Liao, page 96, Fig.2.(b), also shown above), which reads upon “both surfaces (i.e. main surfaces) of the connected assembly in the plan view are exposed to the outside”. 
Specifically, in Fig.2.(b) of Liao, the side surfaces of the CuO bamboo-leaf-like nanosheets read upon a main surface/the main surfaces, and the bottom of the CuO bamboo-leaf-like nanosheets, where the CuO bamboo-leaf-like nanosheets connect to the Ti substrate reads upon an end surface.

Applicant further argues:
“Since the film-shaped composite of nanocrystal is formed on a boundary plane of the support base, the support base of claim 6, as amended, of the present application, is a configuration for maintaining a shape of the film-shaped composite of nanocrystal, and the support base of claim 6, as amended, is not a substrate in which the CuO layer is deposited and tightly attached in Liao.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, it is unclear how the support base of claim 6, as amended, is not a substrate in which the CuO layer is deposited and tightly attached in Liao. Given Liao discloses “Ti substrate”, it would be reasonable that one of ordinary skill in the art would consider Ti material as “Ti substrate” or “support base” (emphasis added).
Secondly, the CuO film of Liao is formed by formation of film on a surface of the Ti sheet (Liao, page 95, section 2.2), which necessarily includes that film formation on a boundary plane of the support base, wherein a surface of the Ti sheet would read on a boundary plane of the support base.


Applicant further argues:
“Applicant further submits that the secondary reference, Hideki, as allegedly pertaining to features of claim 5, fails to make up for deficiencies of Liao. Thus, the asserted combination (assuming the references may be properly combined, which Applicant does not admit) fails to establish prima facie obviousness of any pending claim.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, Liao as set forth on pages 5-7 and item 20 above, Liao meets the present claim 1, which claim 5 depends on. Further, Liao in view of Hideki teaches all limitations of claim 5, as set forth in pages 10-11 above.
Secondly, it is noted that while Hideki does not disclose all the features of the present claimed invention, Hideki is used as teaching reference, namely “wherein: the plurality of nanocrystalline pieces contain copper oxide; and when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the film-shaped composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more”, in order to improve the catalytic activity of CuO, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


	
Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732